t c memo united_states tax_court dean scott hodge petitioner v commissioner of internal revenue respondent docket nos filed date dean scott hodge pro_se thomas c pliske for respondent memorandum opinion couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and a deficiency of dollar_figure in petitioner's federal_income_tax for and additions to tax for of dollar_figure and dollar_figure under sec_6651 and sec_6654 respectively the issues for decision are whether petitioner is liable for federal income taxes on income of dollar_figure for and dollar_figure for whether for petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return and whether for petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated_tax payments some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was bridgeton missouri petitioner filed timely his federal_income_tax return for reporting gross_income of dollar_figure consisting of wages dollar_figure interest_income dollar_figure and unemployment_compensation dollar_figure petitioner also claimed itemized_deductions of dollar_figure attached to petitioner's return were six forms w-2 wage and tax statement form_w-2 from the following employers reporting the following wages the pasta house company dollar_figure crestwood health and fitness inc dollar_figure navy material transportation office dollar_figure tad technical and or consultants and designers dollar_figure continued the return reflected a tax of dollar_figure federal_income_tax withheld of dollar_figure and an overpayment of dollar_figure subsequently in date petitioner filed a form 1040x amended u s individual_income_tax_return amended_return to amend his previously filed return on the amended_return petitioner decreased his total income to zero and eliminated all his deductions credits and exemptions to reflect a zero tax petitioner listed federal_income_tax withheld of dollar_figure the overpayment shown on the original return of dollar_figure and claimed an additional refund of dollar_figure thus with the original and amended_return petitioner claimed a refund of the entire withholdings petitioner signed the amended_return and stamped above his signature without prejudice ucc in the explanation portion of the amended_return petitioner stated that the internal_revenue_code does not define u s individual and since he could not determine whether he was a u s individual his original return was filed in error based on the amended_return respondent abated dollar_figure of petitioner's tax_liability for in the notice_of_deficiency for respondent determined that this dollar_figure abatement in tax continued prudential ins co of america dollar_figure and kyle linden asphalt maintenance dollar_figure also attached to the return was a form w-2c statement of corrected income and tax amounts from defense finance and accounting service cleveland center reporting wages of dollar_figure equated to dollar_figure in income and made an income adjustment for dollar_figure which is characterized in the notice_of_deficiency as a frivolous deduction in date petitioner prepared and sent to respondent another form 1040x for in which petitioner listed the same amount of gross_income reported on the amended_return dollar_figure however on this second amended_return petitioner listed dollar_figure as nontaxable compensation compensation exclusion this second amended_return listed a tax of dollar_figure and claimed a refund of dollar_figure petitioner also signed the second amended_return and stamped above his signature without prejudice ucc in the explanation portion of the form 1040x petitioner included a compilation of tax_protester gibberish this second amended_return was not accepted for filing by respondent the notice_of_deficiency states in pertinent part the amended_return was based on various tax protestor arguments including the taxpayer's contention that income taxes are voluntary wages are not includable in taxable_income and that the sixteenth_amendment is limited to excise_taxes the service_center erroneously processed the taxpayer's claim and abated dollar_figure of his tax_liability the taxpayer received a refund for this abatement the assessment of petitioner's taxes based on the filed return remained except for the dollar_figure abatement resulting from the amended_return thus the deficiency for is limited to the dollar_figure abatement petitioner's income_tax return reported total income of dollar_figure consisting of wages dollar_figure and interest_income dollar_figure however under adjustments to income on page of form_1040 petitioner made a material alteration to the form by listing his salary and wage income of dollar_figure as a deduction resulting in reported adjusted_gross_income of dollar_figure adjacent to his improvised adjustment petitioner whited out the preprinted line descriptions and typed in compensation exclusion cfr '39 b 178_us_41 right to labor is nontaxable 319_us_105 coppage vs kan u s petitioner also claimed the standard_deduction of dollar_figure and one personal_exemption of dollar_figure the return shows a zero total_tax liability federal_income_tax withheld of dollar_figure and an overpayment of dollar_figure petitioner signed his federal_income_tax return and stamped above his signature without prejudice ucc attached to petitioner's return were three forms w-2 from the following employers reporting the following wages clark refining and marketing inc dollar_figure prudential ins co of america dollar_figure and staffing solutions inc dollar_figure also attached to the return was a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from prudential ins co of america reporting a gross distribution of dollar_figure from petitioner's retirement_plan with dollar_figure being taxable at trial counsel for respondent stated respondent did not accept this form for filing due to the qualification beneath his signature and due to the material alterations in sloan v continued in date petitioner mailed to respondent a form 1040x amended_return to amend his earlier return on the amended_return petitioner reported the same items of income deduction and exemption as he reported on the original return as well as the same tax_liability and refund amount as apparently had become a matter of routine petitioner also signed the amended_return and stamped above his signature without prejudice ucc once again in the explanation portion of the amended_return petitioner recited tax_protester rhetoric similar to that stated on his previous returns also petitioner attached to his amended_return a letter and several documents asserting further tax_protester jargon for similar reasons as recited above respondent did not accept petitioner's amended_return for filing in the notice_of_deficiency for respondent disallowed petitioner's frivolous deduction of dollar_figure and itemized continued commissioner 102_tc_137 affd 53_f3d_799 7th cir this court held that a tampered return does not constitute a return where the tampered portion of the return affects the form's useability by respondent requiring the handling of the return through special procedures and removal of the return from normal processing channels thus substantially impeding the commissioner's physical task of handling and verifying tax returns here by claiming a compensation exclusion of his salary from tax reflected by a material alteration of the form_1040 would have required respondent to withdraw petitioner's return from normal processing to ascertain the merits of petitioner's claim that such income was excludable from tax deductions of dollar_figure and determined a deficiency in tax of dollar_figure which equals the aforementioned abatement and refund respondent had erroneously paid to petitioner in the notice_of_deficiency for respondent determined that petitioner had dollar_figure in wages dollar_figure in interest_income a dollar_figure taxable_distribution from an individual_retirement_account ira and a dollar_figure state_income_tax refund respondent allowed petitioner the standard_deduction of dollar_figure these adjustments resulted in a deficiency in tax of dollar_figure respondent allowed a withholding credit of dollar_figure resulting in a balance due of dollar_figure adjustments in the notices of deficiency were based on information reported to respondent by various payers the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 the first issue is whether petitioner is liable for federal income taxes on income of dollar_figure for and income of dollar_figure for as determined by respondent in the notices of deficiency petitioner admitted at trial that he was employed in several different jobs during and that during such year the court notes that petitioner failed to advance an argument either in his pleadings or at trial as to respondent's disallowance of dollar_figure in itemized_deductions thus the court considers this issue to have been abandoned by petitioner and respondent is sustained thereon he received wages in compensation_for his services petitioner further admitted at trial that he received for wages of dollar_figure in compensation_for his services interest_income of dollar_figure taxable ira distribution of dollar_figure and a state_income_tax refund of dollar_figure petitioner contends however that this income is not subject_to federal income_taxation because the words income and u s individual are not defined in the internal_revenue_code and there is no explanation in the internal_revenue_code of who is subject_to federal income taxes petitioner also asserts a series of disjointed and unsupported tax_protester arguments such as the income_tax is voluntary compensation is an direct item_of_income not taxable by the federal government the 16th amendment and the income_tax is limited to indirect excise_taxes and so forth petitioner did not challenge the amounts of income determined by respondent and made no claim to deductions exemptions or credits all of the arguments advanced by petitioner are completely lacking in factual and legal foundation and constitute a textbook case of a protest of the federal tax laws these types of tax_protester arguments have been heard on numerous occasions by this even though petitioner took the position that none of his income was taxable in his petition he made no claim for an overpayment of taxes for in excess of the amount abated by respondent as noted earlier the only income adjustment for is the dollar_figure for recovery_of the dollar_figure tax abatement by respondent based on petitioner's date refund claim see supra note court as well as other courts and have been consistently rejected the court sees no need to further respond to each of petitioner's arguments with somber reasoning and copious citations of precedent to do so might suggest that petitioner's arguments possess some measure of colorable merit see 737_f2d_1417 5th cir in short petitioner is a taxpayer subject_to the income_tax laws and to the jurisdiction of this court see 82_tc_403 on this record the court holds that petitioner is liable for federal income taxes on income of dollar_figure for and income of dollar_figure for as determined by respondent in the notices of deficiency respondent is therefore sustained on this issue the second issue is whether petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file timely a federal_income_tax return for sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner's income_tax return was due to be filed on or before date petitioner failed to file a valid_return for 102_tc_137 affd 53_f3d_799 7th cir see supra note petitioner presented nothing to show that he filed timely his return nor did he raise as an issue any claim or contention that the tampered or altered form sec_1040 he submitted for constituted a valid_return for that year respondent therefore is sustained on the sec_6651 addition_to_tax the third issue is whether petitioner is liable for the addition_to_tax under sec_6654 for his failure to make estimated_tax payments in sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual there is no exception contained therein relating to reasonable_cause and lack of willful neglect subject_to certain exceptions provided by statute this addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts 99_tc_202 petitioner failed to produce any evidence to show that respondent's determination of his liability for the addition_to_tax under sec_6654 is in error consequently because petitioner failed to make any estimated_tax payments for respondent's determination in this regard is sustained 75_tc_1 on a final note sec_6673 authorizes this court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that proceedings have been instituted or maintained by such taxpayer primarily for delay or that the taxpayer's position in a proceeding is frivolous or groundless a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir at trial petitioner quite frankly stated to the court that his position was nothing more than an act of civil disobedience and that if enough people would come forward to absorb respondent's time as well as the court's time with cases of this nature perhaps congress would change the income_tax system the court is convinced that petitioner instituted these proceedings primarily for purposes of delay certainly his contentions are frivolous it is distressingly obvious that petitioner had no intention of obeying the internal revenue laws of this country and that he deliberately wasted the time and energy of this court as he frankly admitted moreover it appears that petitioner intends to pursue similar tactics in the future as well as encourage others to do so until his grievances are heard by members of congress petitioner is reminded that this court is not a forum for expressing soap-box views condemning the unfairness of our federal_income_tax laws or the system by which such laws are enforced on this record the court holds that petitioner has instituted and maintained these proceedings primarily for purposes of delay and that petitioner's position that his earnings are exempt from income_tax is frivolous and groundless thus the court hereby imposes upon petitioner a penalty in each case under sec_6673 in the amount of dollar_figure in favor of the united_states decisions will be entered for respondent
